Title: Notes for a Report from the Committee of [Secret] Correspondence, [after 25 January 1776]
From: Franklin, Benjamin
To: 


The arrival of captives taken in Canada, and the camp followers who were with them, created a new set of problems for the towns where the uninvited guests were billeted. Local authorities, hard pressed to house and feed the new arrivals, took their difficulties to Congress, which followed its usual practice of referring such matters and others to standing or ad hoc committees. The Congressional Journals are often uninformative about why these committees were given particular assignments, and the referral to which Franklin is responding here is a case in point. On January 25, 1776, Congress asked what it designated as the committee of correspondence to report on four letters. One was from a local committee, one from a captured surgeon, one from a group of British officers in custody, and one from General Washington. Those letters had one thing in common: they were not the business of the standing committee appointed the previous November, which later came to be known as the committee of secret correspondence; its rubric was to maintain contact with friends of America abroad. But Congress seems to have been so busy improvising a workable system that it ignored its own rubrics and used that committee, at least in its early months, for other kinds of correspondence. Franklin and his fellow members had a Pandora’s box of problems. 
I.
[After January 25, 1776]
The Committee to whom the Letter from the Committee of Trenton was referred, are of Opinion,
That the Receipt thereof be acknowledged, and the Thanks of the Congress express’d for the Readiness with which its Orders relating to Gen. Prescot and Capt. Chace had been executed. The Same Committee on considering Dr. Huddlestone’s Letter, are of Opinion
That he be immediately set at Liberty on the Terms he mentions. And that a verbal Proposition be sent by him to General Carleton to enter into a Stipulation on both sides, not only to release all Physicians and Surgeons; but that if by the Fortune of War, the Hospital of either Army should fall into the Power of the other, the same Subsistence and Supplies should be afforded to the Sick and Wounded as if Friends; and that neither they nor the Attendants of the Hospital should be considered or detain’d as Prisoners. And it is farther the Opinion of the Committee, that if Govr. Carleton should not agree to the mutual Release of Surgeons Dr. Huddlestone is to be on his Parole to return immediately hither.
 
Notation: Report on Letter from Come. of Trenton and on Dr. Huddleston’s Letter Pospon’d 1776
 
II.
Agreed to set Dr. Huddlestone at Liberty on the Terms he mentions. And send by him a Proposition to Gen. Carleton, that it be Stipulated on both Sides, not only to release all Surgeons; but that if by the Fortune of War, the Hospital of either Army should fall into the Power of the other, the same Care should be taken of the Sick and Wounded as if Friends, and that nether they nor the Attendants of the Hospital should be considered as Prisoners. And if Govr. Carleton should not agree to the mutual release of Surgeons, Dr. Huddleston is to be on his Parole to return immediately.

Officers Answer at Lancaster
1. To be left on the Footing it was plac’d on in our Letter of the 18th.
  2. Resolve related merely to the Officers at Trenton, no Complaint having been received of those at Lancaster.
  3. 2 Dollars per Week was the Allowance of Congress, the Officers may refuse it or add to it on their own Acct as they please.
  4. Enquire the meaning-High Accounts from Trenton.
  5. See the Resolution of Congress-express Stronger than before what relates to Gen. Schuyler’s Promise.
  6. We shall be extreamly sorry to be reduc’d to the Necessity of confining them in Prison if they cancel their Parole.
  7. Cloathing ordered by us. Their Cloathing ordered to be brought up.
  8. Provided for in our former Letter.
  9. and 10. It is not desired to remove any Officer to the Prejudice of his Health. Directions given in former Letter relating to the Women and Children.

 Gen. Washington’s Letter
All the Tent Cloth to be got, shall be forwarded. Some arrived in Maryland.
No Arms to spare here. Write to the Assemblys &c. to strengthen G. Washington’s Application.
